     Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 1 of 9      PageID 100




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                  Cr. No. 19-10114-STA

MATTHEW BERRY,

         Defendant.

_____________________________________________________________________________________
    DEFENDANT’S POSITION WITH REGARD TO SENTENCING FACTORS
                     AND SENTENCING MEMORANDUM
______________________________________________________________________________


         COMES NOW, Defendant Matthew Berry, by and through her appointed

counsel, Jawara Griffin, Assistant Federal Public Defender, pursuant to Federal

Rule of Criminal Procedure 32, Local Criminal Rule 32.1, and USSG § 6A1.2(b), and

submits the following Position Paper with respect to the sentencing in this case.


I. Defense Counsel Certification
         Undersigned counsel received Mr. Berry’s Presentence Investigation Report

(“PSR”) on or about November 3, 2020. Counsel and Mr. Berry have reviewed this

document. Counsel has communicated the following position to the probation officer

and Assistant United States Attorney in the form of a copy of this document.
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 2 of 9             PageID 101




II. The Sentencing Hearing
It is estimated that the sentencing hearing will take approximately two hours.


III. Sentencing Factors in Dispute
         A. Factual Objections/Correction

      1. Mr. Berry objects to paragraph 14 of the Presentence Investigation Report.

      2. Mr. Berry objects to paragraph 22 of the Presentence Investigation Report

      3. Mr. Berry objects to paragraph 24 of the Presentence Investigation Report.



         B. Legal Objections


      1. Mr. Berry objects to paragraph 22 of the Presentence Investigation Report

calculating a 2 level increase pursuant to USSG 2G2.2(b)(3)(F), as he did not

engage in distribution of child pornography, other than distribution described in

subdivisions (A) through (E).


         The United States Sentencing Guidelines defines “Distribution”:


               as any act, including possession with intent to distribute, production,
               transmission, advertisement, and transportation, related to the
               transfer of material involving the sexual exploitation of a minor.
               Accordingly, distribution includes posting material involving the
               sexual exploitation of a minor on a website for public viewing but does
               not include the mere solicitation of such material by a defendant. U.S.
               v. Bolton, 669 F.3d 780, 782 (2012)
         There are no facts alleged to support or suggest that Mr. Berry has engaged

in any form of “distribution” as defined by the United States Guidelines


IV.      Position as to Sentencing and Recommendations
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 3 of 9          PageID 102




             1. Family Dynamic
      Matthew Berry was born March 5, 1979 in Memphis, Tennessee to Priscilla

Anne Apperson and Omer Evon Berry. Matthew’s parents were married on August

18, 1973. Matthew has one brother, Michael Berry. Matthew is the younger of the

two. The family lived in Memphis, TN until Matthew was in the 3rd Grade. When

Matthew was in the 3rd grade, the family moved to Collierville, Tennessee.



             2. Early Years


      Matthew grew up in a very loving and nurturing environment. He states that

he had a stable childhood and all his needs were always met. Matthew was very

close with his brother. Matthew states that his parents made sure that both he and

his brother knew they were loved. They both worked their jobs and still made time

for the family. Matthew’s mother, a nurse, and father worked in an office, still

managed to get home after work and cook a meal to place on the table as often as

possible. Mr. Berry stated that he “strived” to be like his parents as much as he

could. Mr. Berry’s father was more of the disciplinarian. He would enforce all the

rules of the home, monitored curfew and delved out any discipline necessary.

Matthew states, chores he and his brother had to do were mow the lawn, help with

laundry, vacuum and help with after dinner cleanup. Matthew’s mother was the

nurturer. As Matthew puts it, “because that is what mother’s do.”
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 4 of 9         PageID 103




               3. Education

      Mr. Berry attended public school initially in Memphis and then in Collierville

when the family moved. While in High School Matthew was a member of the school

band where he played the trumpet, euphonium and baritone horn.

      From all accounts Matthew was a good student that always showed promise.

Matthew scored a 30 on his ACT distinguishing him from many other students.

Matthew graduated from Collierville High School.

      After graduation Matthew initially attended the University of Mississippi

where he remained for two years. After the University of Mississippi, Matthew

attended the University of Memphis. Subsequently, Matthew attended Southwest

Community College for two years. Lastly, Matthew took several courses online at

Columbia Southern University.

      Although he went to college and has many hours, Mr. Berry never was able to

get his degree. However, when he was at Southern Tennessee Community College

he was a member of the Phi Theta Kappa Honor Society and he also made the

Dean’s List.

               4. Employment


      Matthew has dedicated his life to public service by way of law enforcement.

Matthew started his career in Corrections as a Correctional Officer with Corrections

Corporation of America in Hardeman County, Tennessee. Due to his dedication and

strong work ethic, Matthew promoted up the ranks. Initially, he was promoted to
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 5 of 9          PageID 104




senior correctional officer and shortly thereafter he was promoted to the rank of

sergeant.


      Matthew left Corrections Corporation of America and accepted a position

with the Brownsville Police Department as a patrolman in Brownsville, Tennessee.

Matthew remained with Brownsville Police Department just short of three years.

Matthew next worked at Lauderdale County Sheriff’s Department as a Deputy

Sheriff. Matthew remained there for three and a half years. Matthew then had a

short stint with the Halls Police Department as a police officer. Matthew’s last

stint in law enforcement was with the Crockett County Sheriff’s Department as a

Deputy Sheriff.


      Throughout Matthew’s time in law enforcement he enjoyed a reputation for

being an outstanding officer. He has never faced any disciplinary action due to

complaints by the public for whom he was charged with protecting and serving.


             5. Family Life


      Matthew met his wife, Laura Berry at a church event in August 2001.

Within two years they were engaged and married on December 27, 2003. Matthew

and Laura have 3 children, Gregory who is 13. Jacob who is 8 and Elizabeth who is

4.

      Gregory is diagnosed as being a high functioning on the autism spectrum.

Gregory is also diagnosed with Attention Deficit Hyperactivity Disorder. Jacob

suffers from asthma. Elizabeth suffers from chronic ear problems. Due to the
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 6 of 9           PageID 105




current situation the children reside with Laura. However, Matthew spends quality

time with his children mainly on weekends and talks to them daily on the phone.




             6. 18 U.S.C. § 3553


      Under 18 U.S.C. § 3553 the court shall impose a sentence sufficient, but not

greater than necessary… The court shall consider


             1. The nature and circumstances of the offense and the history and

                characteristics of the defendant

             2. The need for sentence imposed

                A. To reflect the seriousness of the offense, to promote respect for

                    the law, and to provide just punishment of the offense

                B. To afford adequate deterrence to criminal conduct

                C. To protect the public from further crimes of the defendant and

                D. To provide the defendant with needed educational or vocational

                    training, medical care, or other correctional treatment in the

                    most effective manner.


      When considering the nature and circumstances of the offense and the

history and characteristics of the defendant, we start from the position that this is

Matthew’s first ever contact with the criminal justice system. Prior to this incident

Matthew has lived a law-abiding life and served the public throughout his

professional career as a law enforcement agent. Matthew maintained a spotless
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 7 of 9           PageID 106




record during his time in law enforcement. It is also important to note that the

current situation was not committed during the carrying out of his duties, serving

the public.


      Next, when we consider specific nature and circumstance of the offense, it is

important to note that Matthew was only indicted and subsequently pled guilty to

possession. Matthew was not distributing or producing child pornography. His

crime is the least of the category. His actions are not excusable, however, it must be

properly categorized for the purpose of an effective sentence that is not greater than

necessary.


      Matthew understands that his crime will require a prison sentence. Matthew

believes the any calculation made using the sentencing guidelines would be

excessive. The mere fact that a lengthy prison sentence will be given it will

definitely serve as an adequate deterrence to any further criminal conduct.


      As a condition of Matthew’s pre-trial release, he was ordered to stay off of all

internet services. Whenever Matthew completes his prison sentence, this

requirement can remain as a measure to protect the public from Matthew.

Additionally, here will be a requirement for Matthew to register as a sex offender.

This will allow all law enforcement to know his whereabouts as well as any

potential neighbors. This is another measure that will assist in protecting the

public.
 Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 8 of 9            PageID 107




V.    CONCLUSION
      Mr. Berry contends that his offense level after calculating the appropriate

enhancements is 35. However, due to his acceptance of a responsibility, his level is

decreased by 3 which makes is offense level 32. Mr. Berry has no prior contact with

the criminal justice system and thus his prior criminal history calculation 0 putting

him in Category 1. The guideline range for Mr. Berry is 121 – 151 months.


      Although a sentencing range is established using the calculation from the

sentencing guidelines, the determination of the sentence must be made utilizing the

factors set out in 18 U.S.C. § 3553.


      When considering the factors set out by 18 U.S.C. § 3553, as discussed above,

Mr. Berry is requesting the court to consider sentencing him to no more than

eighty-four (84) months of prison followed by no more than 36 months of supervised

release. Said sentence is sufficient but not greater than necessary to achieve the

sentencing goals of 18 U.S.C. § 3553.




                                        Respectfully submitted,


                                        /s/ Jawara Griffin
                                        Jawara Griffin,
                                        Assistant Federal Defender
                                        109 S. Highland Ave., Suite 105
                                        Jackson, TN 38301
                                        731-574-2107
                                        Jawara-griffin@fd.org
  Case 1:19-cr-10114-STA Document 47 Filed 11/17/20 Page 9 of 9                   PageID 108




                                   CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been forwarded by electronic means via
the Court’s electronic filing system, or if filed under seal, by hand delivery or by mailing same,
postage to:

Ms. Debra Lynn Ireland
Assistant U.S. Attorney
167 North Main Street, Suite 800
Memphis, TN 38103

       This 17th day of November 2020.
                                             s/ Jawara K. Griffin____
                                             Assistant Federal Defender
